              20-23038          Doc 1        Filed 09/11/20           Entered 09/11/20 17:25:24                   Main Document                Pg
                                                                         1 of 21

Fill in this information to identify your case:

United States Bankruptcy Court for the:

SOUTHERN DISTRICT OF NEW YORK, WHITE PLAINS DIVISION

Case number (if known)                                                       Chapter      11
                                                                                                                               Check if this an amended
                                                                                                                               filing




Official Form 201
Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                                                              04/20
If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write the debtor's name and the case number (if known).
For more information, a separate document,                                                            is available.


1.   Debtor's name                 WP Realty Acquisition III, LLC

2.   All other names debtor
     used in the last 8 years
     Include any assumed
     names, trade names and
     doing business as names

3.   Debtor's federal Employer
     Identification Number     XX-XXXXXXX
     (EIN)


4.   Debtor's address              Principal place of business                                    Mailing address, if different from principal place of
                                                                                                  business

                                   81 Main St Dobbs Ferry, NY 10522-1673

                                   Number, Street, City, State & ZIP Code                         P.O. Box, Number, Street, City, State & ZIP Code

                                   Westchester                                                    Location of principal assets, if different from principal
                                   County                                                         place of business

                                                                                                  115 Cedar St # 117 New Rochelle, NY 10801-5219
                                                                                                  Number, Street, City, State & ZIP Code


5.   Debtor's website (URL)


6.   Type of debtor                   Corporation (including Limited Liability Company (LLC) and Limited Liability Partnership (LLP))
                                      Partnership (excluding LLP)
                                      Other. Specify:




Official Form 201                           Voluntary Petition for Non-Individuals Filing for Bankruptcy                                              page 1
              20-23038            Doc 1          Filed 09/11/20          Entered 09/11/20 17:25:24                         Main Document              Pg
                                                                            2 of 21
Debtor    WP Realty Acquisition III, LLC                                                               Case number ( if known )
          Name


7.   Describe debtor's business        A. Check one:
                                          Health Care Business (as defined in 11 U.S.C. § 101(27A))

                                          Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
                                          Railroad (as defined in 11 U.S.C. § 101(44))
                                          Stockbroker (as defined in 11 U.S.C. § 101(53A))
                                          Commodity Broker (as defined in 11 U.S.C. § 101(6))
                                          Clearing Bank (as defined in 11 U.S.C. § 781(3))
                                          None of the above

                                       B. Check all that apply
                                          Tax-exempt entity (as described in 26 U.S.C. §501)
                                          Investment company, including hedge fund or pooled investment vehicle (as defined in 15 U.S.C. §80a-3)
                                          Investment advisor (as defined in 15 U.S.C. §80b-2(a)(11))

                                       C. NAICS (North American Industry Classification System) 4-digit code that best describes debtor.
                                          See http://www.uscourts.gov/four-digit-national-association-naics-codes.
                                                 5313

8.   Under which chapter of the        Check one:
     Bankruptcy Code is the
                                          Chapter 7
     debtor filing?
                                          Chapter 9

     A debtor who is a small              Chapter 11. Check all that apply:
     business debtor must check
     the first sub-box. A debtor as                              The debtor is a small business debtor as defined in 11 U.S.C. § 101(51D), and its aggregate
     defined in § 1182(1) who                                    noncontingent liquidated debts (excluding debts owed to insiders or affiliates) are less than
     elects to proceed under                                     $2,725,625. If this sub-box is selected, attach the most recent balance sheet, statement of operations,
     subchapter V of chapter 11                                  cash-flow statement, and federal income tax return or if any of these documents do not exist, follow the
     (whether or not the debtor is a                             procedure in 11 U.S.C. § 1116(1)(B).
      small business debtor ) must                               The debtor is a debtor as defined in 11 U.S.C. § 1182(1), its aggregate noncontingent liquidated debts
     check the second sub-box.                                   (excluding debts owed to insiders or affiliates) are less than $7,500,000, and it chooses to proceed
                                                                 under Subchapter V of Chapter 11. If this sub-box is selected, attach the most recent balance
                                                                 sheet, statement of operations, cash-flow statement, and federal income tax return, or if any of these
                                                                 documents do not exist, follow the procedure in 11 U.S.C. § 1116(1)(B).
                                                                 A plan is being filed with this petition.
                                                                 Acceptances of the plan were solicited prepetition from one or more classes of creditors, in
                                                                 accordance with 11 U.S.C. § 1126(b).
                                                                 The debtor is required to file periodic reports (for example, 10K and 10Q) with the Securities and
                                                                 Exchange Commission according to § 13 or 15(d) of the Securities Exchange Act of 1934. File the
                                                                 attachment to Voluntary Petition for Non-Individuals Filing for Bankruptcy under Chapter 11 (Official
                                                                 Form 201A) with this form.
                                                                 The debtor is a shell company as defined in the Securities Exchange Act of 1934 Rule 12b-2.
                                          Chapter 12

9.   Were prior bankruptcy                No.
     cases filed by or against the
     debtor within the last 8             Yes.
     years?
     If more than 2 cases, attach a
     separate list.                              District                                 When                                    Case number
                                                 District                                 When                                    Case number


10. Are any bankruptcy cases              No
    pending or being filed by a
    business partner or an                Yes.
    affiliate of the debtor?
     List all cases. If more than 1,
     attach a separate list                      Debtor                                                                       Relationship
                                                 District                                 When                                Case number, if known



Official Form 201                               Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                    page 2
             20-23038           Doc 1         Filed 09/11/20             Entered 09/11/20 17:25:24                        Main Document                    Pg
                                                                            3 of 21
Debtor   WP Realty Acquisition III, LLC                                                               Case number ( if known )
         Name


11. Why is the case filed in     Check all that apply:

                                          Debtor has had its domicile, principal place of business, or principal assets in this district for 180 days immediately
                                          preceding the date of this petition or for a longer part of such 180 days than in any other district.
                                          A bankruptcy case concerning debtor's affiliate, general partner, or partnership is pending in this district.

12. Does the debtor own or           No
    have possession of any
    real property or personal                 Answer below for each property that needs immediate attention. Attach additional sheets if needed.
                                     Yes.
    property that needs
    immediate attention?                      Why does the property need immediate attention? (Check all that apply.)
                                                 It poses or is alleged to pose a threat of imminent and identifiable hazard to public health or safety.
                                                What is the hazard?
                                                 It needs to be physically secured or protected from the weather.
                                                 It includes perishable goods or assets that could quickly deteriorate or lose value without attention (for example,
                                                livestock, seasonal goods, meat, dairy, produce, or securities-related assets or other options).
                                                 Other
                                              Where is the property?
                                                                                Number, Street, City, State & ZIP Code
                                              Is the property insured?
                                                 No
                                                 Yes.    Insurance agency
                                                         Contact name
                                                         Phone



         Statistical and administrative information

13. Debtor's estimation of       .          Check one:
    available funds
                                              Funds will be available for distribution to unsecured creditors.

                                              After any administrative expenses are paid, no funds will be available to unsecured creditors.


14. Estimated number of              1-49                                               1,000-5,000                                  25,001-50,000
    creditors                                                                           5001-10,000                                  50,001-100,000
                                     50-99
                                     100-199                                            10,001-25,000                                More than100,000
                                     200-999

15. Estimated Assets                 $0 - $50,000                                       $1,000,001 - $10 million                     $500,000,001 - $1 billion
                                     $50,001 - $100,000                                 $10,000,001 - $50 million                    $1,000,000,001 - $10 billion
                                     $100,001 - $500,000                                $50,000,001 - $100 million                   $10,000,000,001 - $50 billion
                                     $500,001 - $1 million                              $100,000,001 - $500 million                  More than $50 billion


16. Estimated liabilities            $0 - $50,000                                       $1,000,001 - $10 million                     $500,000,001 - $1 billion
                                     $50,001 - $100,000                                 $10,000,001 - $50 million                    $1,000,000,001 - $10 billion
                                     $100,001 - $500,000                                $50,000,001 - $100 million                   $10,000,000,001 - $50 billion
                                     $500,001 - $1 million                              $100,000,001 - $500 million                  More than $50 billion




Official Form 201                            Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                       page 3
             20-23038           Doc 1        Filed 09/11/20              Entered 09/11/20 17:25:24                            Main Document            Pg
                                                                            4 of 21
Debtor    WP Realty Acquisition III, LLC                                                                  Case number ( if known )
          Name



          Request for Relief, Declaration, and Signatures

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement in connection with a bankruptcy case can result in fines up to $500,000 or imprisonment
           for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.

17. Declaration and signature
    of authorized                 The debtor requests relief in accordance with the chapter of title 11, United States Code, specified in this petition.
    representative of debtor
                                  I have been authorized to file this petition on behalf of the debtor.

                                  I have examined the information in this petition and have a reasonable belief that the information is true and correct.

                                  I declare under penalty of perjury that the foregoing is true and correct.

                                  Executed on       September 11, 2020
                                                    MM / DD / YYYY


                                  /s/ Jonathan Sacks                                                             Jonathan Sacks
                                  Signature of authorized representative of debtor                               Printed name

                                  Title   Manager




18. Signature of attorney         /s/ Kevin J. Nash                                                                Date September 11, 2020
                                  Signature of attorney for debtor                                                      MM / DD / YYYY

                                  Kevin J. Nash
                                  Printed name

                                  Goldberg Weprin Finkel Goldstein LLP
                                  Firm name


                                  1501 Broadway 22nd Floor
                                  New York, NY 10036
                                  Number, Street, City, State & ZIP Code


                                  Contact phone      (212) 221-5700                  Email address         knash@gwfglaw.com

                                  Kevin J. Nash
                                  Bar number and State




Official Form 201                           Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                    page 4
         20-23038            Doc 1         Filed 09/11/20             Entered 09/11/20 17:25:24                     Main Document                  Pg
                                                                         5 of 21



    Fill in this information to identify the case:

Debtor name       WP Realty Acquisition III, LLC

                                             SOUTHERN DISTRICT OF NEW YORK, WHITE PLAINS
United States Bankruptcy Court for the:      DIVISION

Case number (if known)
                                                                                                                                      Check if this is an
                                                                                                                                      amended filing



Official Form 202
Declaration Under Penalty of Perjury for Non-Individual Debtors                                                                                             12/15

An individual who is authorized to act on behalf of a non-individual debtor, such as a corporation or partnership, must sign and submit this form
for the schedules of assets and liabilities, any other document that requires a declaration that is not included in the document, and any
amendments of those documents. This form must state the individual s position or relationship to the debtor, the identity of the document, and
the date. Bankruptcy Rules 1008 and 9011.

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519,
and 3571.



             Declaration and signature


      I am the president, another officer, or an authorized agent of the corporation; a member or an authorized agent of the partnership; or another individual
      serving as a representative of the debtor in this case.

      I have examined the information in the documents checked below and I have a reasonable belief that the information is true and correct:

               Schedule A/B: Assets Real and Personal Property (Official Form 206A/B)
               Schedule D: Creditors Who Have Claims Secured by Property(Official Form 206D)
               Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)
               Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G)
               Schedule H: Codebtors (Official Form 206H)
               Summary of Assets and Liabilities for Non-Individuals (Official Form 206Sum)
               Amended Schedule
               Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and Are Not Insiders (Official Form 204)
               Other document that requires a declaration

      I declare under penalty of perjury that the foregoing is true and correct.

      Executed on        September 11, 2020                   /s/ Jonathan Sacks
                                                              Signature of individual signing on behalf of debtor

                                                              Jonathan Sacks
                                                              Printed name

                                                              Manager
                                                              Position or relationship to debtor
                20-23038              Doc 1          Filed 09/11/20            Entered 09/11/20 17:25:24                          Main Document                       Pg
                                                                                  6 of 21

        Fill in this information to identify the case:
 Debtor name WP Realty Acquisition III, LLC
 United States Bankruptcy Court for the: SOUTHERN DISTRICT OF NEW                                                                                    Check if this is an
                                               YORK, WHITE PLAINS DIVISION
 Case number (if known):                                                                                                                             amended filing




Official Form 204
Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and
Are Not Insiders                                                                           12/15

A list of creditors holding the 20 largest unsecured claims must be filed in a Chapter 11 or Chapter 9 case. Include claims which
the debtor disputes. Do not include claims by any person or entity who is an insider, as defined in 11 U.S.C. § 101(31). Also, do
not include claims by secured creditors, unless the unsecured claim resulting from inadequate collateral value places the creditor
among the holders of the 20 largest unsecured claims.

 Name of creditor and            Name, telephone number Nature of claim                 Indicate if claim   Amount of claim
 complete mailing address,       and email address of   (for example, trade debts,       is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code              creditor contact       bank loans, professional        unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                        services, and government            disputed        value of collateral or setoff to calculate unsecured claim.
                                                        contracts)                                          Total claim, if            Deduction for value        Unsecured claim
                                                                                                            partially secured          of collateral or setoff
 Akerman LLP                                                 Legal                                                                                                       $25,412.50
 PO Box 4906
 Orlando, FL
 32802-4906
 AKRF                                                        Trade debt                                                                                                  $12,091.78
 440 Park Ave S
 New York, NY
 10016-8012
 BGFI Manager LLC                                                                       Unliquidated              $154,020.00                         $0.00            $154,020.00
 135 W 3rd St Apt 7                                                                     Disputed
 New York, NY
 10012-1250
 Carlin Simpson &                                            Services                                                                                                    $13,505.00
 Associates
 61 Main St
 Sayreville, NJ
 08872-1500
 CBRE, Inc.                                                  Trade debt                                                                                                    $1,900.00
 PO Box 281620
 Atlanta, GA
 30384-1620
 Cleary Consulting                                           Services                                                                                                      $7,500.00
 529 Asharoken Ave
 Northport, NY
 11768-1121
 Cuddy & Feder LLP                                           Legal                                                                                                     $184,289.24
 445 Hamilton Ave Fl
 14
 White Plains, NY
 10601-1872
 Gene Kaufman                                                Services                                                                                                  $715,000.00
 Architect PC
 79 5th Ave Fl 18
 New York, NY
 10003-3075




Official form 204                               Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 1

Software Copyright (c) 2020 CINGroup - www.cincompass.com
                20-23038              Doc 1          Filed 09/11/20            Entered 09/11/20 17:25:24                          Main Document                       Pg
                                                                                  7 of 21


 Debtor    WP Realty Acquisition III, LLC                                                                    Case number (if known)
           Name

 Name of creditor and            Name, telephone number Nature of claim                 Indicate if claim   Amount of claim
 complete mailing address,       and email address of   (for example, trade debts,       is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code              creditor contact       bank loans, professional        unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                        services, and government            disputed        value of collateral or setoff to calculate unsecured claim.
                                                        contracts)                                          Total claim, if            Deduction for value        Unsecured claim
                                                                                                            partially secured          of collateral or setoff
 Gregory Sharp                                               Services                                                                                                  $132,000.00
 Architect PC
 68 Colonial Ave
 Dobbs Ferry, NY
 10522-2918
 Howard I. Shapiro &                                         Services                                                                                                    $10,793.75
 Associates
 266 Merrick Rd Ste
 300
 Lynbrook, NY
 11563-2640
 Hudson                                                      Services                                                                                                    $19,271.26
 Engineering &
 Consulting, P.C.
 45 Knollwood Rd
 Ste 201
 Elmsford, NY
 10523-2829
 Morrison & Cohen                                            Legal                                                                                                       $86,465.64
 LLP
 990 3rd Ave
 New York, NY
 10022-4276
 National Arbitration                                        Trade debt                                                                                                    $1,845.00
 and Mediation
 PO Box 3604
 New York, NY
 10008-3604
 Romer Debbas LLP                                            Services                                                                                                    $17,750.00
 275 Madison Ave
 Ste 801
 New York, NY
 10016-1153
 Salzano, Jackson &                                          Legal                                                                                                       $30,000.00
 Lampert, LLP
 275 Madison Ave Fl
 55
 New York, NY
 10016-1101
 Sam Tell                                                    Trade debt                                                                                                  $28,394.25
 Companies
 PO Box 1180
 Farmingdale, NY
 11735-0854
 Weg & Myers, P.C.                                           Legal                                                                                                       $26,887.86
 Federal Plaza
 52 Duane St
 New York, NY
 10007-1207




Official form 204                               Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 2

Software Copyright (c) 2020 CINGroup - www.cincompass.com
           20-23038              Doc 1          Filed 09/11/20          Entered 09/11/20 17:25:24                  Main Document                    Pg
                                                                           8 of 21
           Fill in this information to identify the case:

 Debtor name         WP Realty Acquisition III, LLC

                                                   SOUTHERN DISTRICT OF NEW YORK, WHITE PLAINS
 United States Bankruptcy Court for the:           DIVISION

 Case number (if known)
                                                                                                                                       Check if this is an
                                                                                                                                       amended filing



Official Form 206A/B
Schedule A/B: Assets - Real and Personal Property                                                                                                      12/15
Disclose all property, real and personal, which the debtor owns or in which the debtor has any other legal, equitable, or future interest. Include
all property in which the debtor holds rights and powers exercisable for the debtor's own benefit. Also include assets and properties which have
no book value, such as fully depreciated assets or assets that were not capitalized. In Schedule A/B, list any executory contracts or unexpired
leases. Also list them on                                                          (Official Form 206G).

Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. At the top of any pages added, write the
debtor s name and case number (if known). Also identify the form and line number to which the additional information applies. If an additional
sheet is attached, include the amounts from the attachment in the total for the pertinent part.

 For Part 1 through Part 11, list each asset under the appropriate category or attach separate supporting schedules, such as a fixed asset
 schedule or depreciation schedule, that gives the details for each asset in a particular category. List each asset only once. In valuing the
 debtor s interest, do not deduct the value of secured claims. See the instructions to understand the terms used in this form.
 Part 1:      Cash and cash equivalents
1. Does the debtor have any cash or cash equivalents?

        No. Go to Part 2.
          Yes Fill in the information below.
      All cash or cash equivalents owned or controlled by the debtor                                                                   Current value of
                                                                                                                                       debtor's interest

 3.        Checking, savings, money market, or financial brokerage accounts (Identify all)
           Name of institution (bank or brokerage firm)          Type of account                            Last 4 digits of account
                                                                                                            number
                    Seneca Insurance Company - Weg &                      Escrow Fund for Seneca
           3.1.     Myers                                                 Insurance Settlement                                                     $77,531.25




           3.2.     Spring Bank                                           Checking                          2890                                             $0.00



 4.        Other cash equivalents (Identify all)

 5.        Total of Part 1.                                                                                                                    $77,531.25
           Add lines 2 through 4 (including amounts on any additional sheets). Copy the total to line 80.

 Part 2:          Deposits and Prepayments
6. Does the debtor have any deposits or prepayments?

        No. Go to Part 3.
        Yes Fill in the information below.


 Part 3:          Accounts receivable
10. Does the debtor have any accounts receivable?

        No. Go to Part 4.
        Yes Fill in the information below.




Official Form 206A/B                                        Schedule A/B Assets - Real and Personal Property                                                 page 1
Software Copyright (c) 2020 CINGroup - www.cincompass.com
           20-23038              Doc 1          Filed 09/11/20              Entered 09/11/20 17:25:24             Main Document           Pg
                                                                               9 of 21
 Debtor         WP Realty Acquisition III, LLC                                                  Case number (If known)
                Name

 Part 4:        Investments
13. Does the debtor own any investments?

       No. Go to Part 5.
       Yes Fill in the information below.


 Part 5:        Inventory, excluding agriculture assets
18. Does the debtor own any inventory (excluding agriculture assets)?

       No. Go to Part 6.
       Yes Fill in the information below.


 Part 6:        Farming and fishing-related assets (other than titled motor vehicles and land)
27. Does the debtor own or lease any farming and fishing-related assets (other than titled motor vehicles and land)?

       No. Go to Part 7.
       Yes Fill in the information below.


 Part 7:        Office furniture, fixtures, and equipment; and collectibles
38. Does the debtor own or lease any office furniture, fixtures, equipment, or collectibles?

       No. Go to Part 8.
       Yes Fill in the information below.


 Part 8:        Machinery, equipment, and vehicles
46. Does the debtor own or lease any machinery, equipment, or vehicles?

       No. Go to Part 9.
       Yes Fill in the information below.


 Part 9:        Real property
54. Does the debtor own or lease any real property?

       No. Go to Part 10.
       Yes Fill in the information below.

 55.       Any building, other improved real estate, or land which the debtor owns or in which the debtor has an interest

           Description and location of                      Nature and extent   Net book value of      Valuation method used   Current value of
           property                                         of debtor's         debtor's interest      for current value       debtor's interest
           Include street address or other                  interest in         (Where available)
           description such as Assessor                     property
           Parcel Number (APN), and type of
           property (for example, acreage,
           factory, warehouse, apartment or
           office building, if available.
           55.1. 115-117 Cedar St,
                    New Rochelle, NY
                    10801-5219                                                       $4,100,000.00                                     $4,100,000.00



 56.       Total of Part 9.                                                                                                         $4,100,000.00
           Add the current value on lines 55.1 through 55.6 and entries from any additional sheets.
           Copy the total to line 88.

 57.       Is a depreciation schedule available for any of the property listed in Part 9?
               No
Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                     page 2
Software Copyright (c) 2020 CINGroup - www.cincompass.com
            20-23038             Doc 1          Filed 09/11/20          Entered 09/11/20 17:25:24               Main Document       Pg
                                                                          10 of 21
 Debtor         WP Realty Acquisition III, LLC                                                Case number (If known)
                Name

               Yes

 58.        Has any of the property listed in Part 9 been appraised by a professional within the last year?
               No
               Yes

 Part 10:       Intangibles and intellectual property
59. Does the debtor have any interests in intangibles or intellectual property?

       No. Go to Part 11.
       Yes Fill in the information below.


 Part 11:       All other assets
70. Does the debtor own any other assets that have not yet been reported on this form?
    Include all interests in executory contracts and unexpired leases not previously reported on this form.

       No. Go to Part 12.
       Yes Fill in the information below.

                                                                                                                          Current value of
                                                                                                                          debtor's interest


 71.        Notes receivable
            Description (include name of obligor)

 72.        Tax refunds and unused net operating losses (NOLs)
            Description (for example, federal, state, local)

 73.        Interests in insurance policies or annuities

 74.        Causes of action against third parties (whether or not a lawsuit
            has been filed)

 75.        Other contingent and unliquidated claims or causes of action of
            every nature, including counterclaims of the debtor and rights to
            set off claims

 76.        Trusts, equitable or future interests in property

 77.        Other property of any kind not already listed Examples: Season tickets,
            country club membership

            Development rights and potential tax benefits                                                                             unknown



 78.        Total of Part 11.                                                                                                           $0.00
            Add lines 71 through 77. Copy the total to line 90.

 79.        Has any of the property listed in Part 11 been appraised by a professional within the last year?
               No
               Yes




Official Form 206A/B                                        Schedule A/B Assets - Real and Personal Property                              page 3
Software Copyright (c) 2020 CINGroup - www.cincompass.com
            20-23038                 Doc 1            Filed 09/11/20                    Entered 09/11/20 17:25:24                               Main Document           Pg
                                                                                          11 of 21
 Debtor           WP Realty Acquisition III, LLC                                                                       Case number (If known)
                  Name



 Part 12:         Summary

In Part 12 copy all of the totals from the earlier parts of the form
      Type of property                                                                                Current value of                     Current value of real
                                                                                                      personal property                    property

 80. Cash, cash equivalents, and financial assets.
     Copy line 5, Part 1                                                                                              $77,531.25

 81. Deposits and prepayments. Copy line 9, Part 2.                                                                            $0.00

 82. Accounts receivable. Copy line 12, Part 3.                                                                                $0.00

 83. Investments. Copy line 17, Part 4.                                                                                        $0.00

 84. Inventory. Copy line 23, Part 5.                                                                                          $0.00

 85. Farming and fishing-related assets. Copy line 33, Part 6.                                                                 $0.00

 86. Office furniture, fixtures, and equipment; and collectibles.
     Copy line 43, Part 7.                                                                                                     $0.00

 87. Machinery, equipment, and vehicles. Copy line 51, Part 8.                                                                 $0.00

 88. Real property. Copy line 56, Part 9.........................................................................................>                        $4,100,000.00

 89. Intangibles and intellectual property. Copy line 66, Part 10.                                                             $0.00

 90. All other assets. Copy line 78, Part 11.                                                     +                            $0.00

 91. Total. Add lines 80 through 90 for each column                                                                $77,531.25          + 91b.            $4,100,000.00


 92. Total of all property on Schedule A/B. Add lines 91a+91b=92                                                                                                   $4,177,531.25




Official Form 206A/B                                                Schedule A/B Assets - Real and Personal Property                                                         page 4
Software Copyright (c) 2020 CINGroup - www.cincompass.com
           20-23038                 Doc 1         Filed 09/11/20              Entered 09/11/20 17:25:24                  Main Document                    Pg
                                                                                12 of 21
           Fill in this information to identify the case:

 Debtor name         WP Realty Acquisition III, LLC

                                                   SOUTHERN DISTRICT OF NEW YORK, WHITE PLAINS
 United States Bankruptcy Court for the:           DIVISION

 Case number (if known)
                                                                                                                                             Check if this is an
                                                                                                                                             amended filing

Official Form 206D
                                                                                                                                                             12/15
Be as complete and accurate as possible.
1. Do any creditors have claims secured by debtor's property?
         No. Check this box and submit page 1 of this form to the court with debtor's other schedules. Debtor has nothing else to report on this form.
         Yes. Fill in all of the information below.
 Part 1:     List Creditors Who Have Secured Claims
                                                                                                                   Column A                    Column B
 2. List in alphabetical order all creditors who have secured claims. If a creditor has more than one secured
 claim, list the creditor separately for each claim.                                                               Amount of claim             Value of collateral
                                                                                                                                               that supports this
                                                                                                                   Do not deduct the value     claim
                                                                                                                   of collateral.
 2.1   BGFI Manager LLC                              Describe debtor's property that is subject to a lien                 $154,020.00                        $0.00
       Creditor's Name


       135 W 3rd St Apt 7
       New York, NY 10012-1250
       Creditor's mailing address                    Describe the lien
                                                     Disputed confessions of judgment
                                                     Is the creditor an insider or related party?
                                                        No
       Creditor's email address, if known                Yes
                                                     Is anyone else liable on this claim?
       Date debt was incurred                           No
                                                        Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                 As of the petition filing date, the claim is:
       interest in the same property?                Check all that apply
           No                                           Contingent
           Yes. Specify each creditor,                  Unliquidated
       including this creditor and its relative
                                                        Disputed
       priority.



 2.2   Cederland L.L.C.                              Describe debtor's property that is subject to a lien               $2,596,750.00             $4,100,000.00
       Creditor's Name                               115-117 Cedar St, New Rochelle, NY
                                                     10801-5219
       11 5th Ave
       New York, NY 10003-4342
       Creditor's mailing address                    Describe the lien
                                                     Mortgage
                                                     Is the creditor an insider or related party?
                                                        No
       Creditor's email address, if known                Yes
                                                     Is anyone else liable on this claim?
       Date debt was incurred                           No
       06/08/20                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                 As of the petition filing date, the claim is:
       interest in the same property?                Check all that apply
                                                        Contingent
                                                        Unliquidated
Official Form
          No 206D                                 Schedule D: Creditors Who Have Claims Secured by Property
                                                       Disputed                                                                                              page 1 of 2
Software Copyright (c) 2020 CINGroup - www.cincompass.com
           20-23038              Doc 1            Filed 09/11/20        Entered 09/11/20 17:25:24                        Main Document                    Pg
                                                                          13 of 21
 Debtor      WP Realty Acquisition III, LLC                                                      Case number (if known)
             Name

           Yes. Specify each creditor,
       including this creditor and its relative
       priority.




                                                                                                                          $2,750,770.0
 3.   Total of the dollar amounts from Part 1, Column A, including the amounts from the Additional Page, if any.                     0

 Part 2:    List Others to Be Notified for a Debt Already Listed in Part 1
 List in alphabetical order any others who must be notified for a debt already listed in Part 1. Examples of entities that may be listed are collection agencies,
 assignees of claims listed above, and attorneys for secured creditors.

 If no others need to notified for the debts listed in Part 1, do not fill out or submit this page. If additional pages are needed, copy this page.
         Name and address                                                                                      On which line in Part 1 did you    Last 4 digits of
                                                                                                               enter the related creditor?        account number for
                                                                                                                                                  this entity
        Forchelli Deegan Terrana LLP
        333 Earle Ovington Blvd Ste 1010                                                                  Line   2.1
        Uniondale, NY 11553-3645




Official Form 206D                   Additional Page ofSchedule D: Creditors Who Have Claims Secured by Property                                            page 2 of 2
Software Copyright (c) 2020 CINGroup - www.cincompass.com
            20-23038              Doc 1         Filed 09/11/20              Entered 09/11/20 17:25:24                       Main Document                     Pg
                                                                              14 of 21
    Fill in this information to identify the case:

 Debtor name         WP Realty Acquisition III, LLC

                                                   SOUTHERN DISTRICT OF NEW YORK, WHITE PLAINS
 United States Bankruptcy Court for the:           DIVISION

 Case number (if known)
                                                                                                                                                 Check if this is an
                                                                                                                                                 amended filing


Official Form 206E/F
Schedule E/F: Creditors Who Have Unsecured Claims                                                                                                                12/15
Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY unsecured claims and Part 2 for creditors with NONPRIORITY unsecured claims.
List the other party to any executory contracts or unexpired leases that could result in a claim. Also list executory contracts on
                    (Official Form 206A/B) and on                                                              (Official Form 206G). Number the entries in Parts 1 and 2
in the boxes on the left. If more space is needed for Part 1 or Part 2, fill out and attach the Additional Page of that Part included in this form.

 Part 1:      List All Creditors with PRIORITY Unsecured Claims

       1. Do any creditors have priority unsecured claims? (See 11 U.S.C. § 507).

             No. Go to Part 2.

             Yes. Go to line 2.

       2. List in alphabetical order all creditors who have unsecured claims that are entitled to priority in whole or in part. If the debtor has more than 3 creditors with
          priority unsecured claims, fill out and attach the Additional Page of Part 1.

                                                                                                                                   Total claim           Priority amount

 2.1       Priority creditor's name and mailing address         As of the petition filing date, the claim is:                                    $0.00      $0.00
           Department of Finance - New                          Check all that apply.
           Rochelle                                                Contingent
                                                                   Unliquidated
           515 North Ave                                           Disputed
           New Rochelle, NY 10801-3405
           Date or dates debt was incurred                      Basis for the claim:
                                                                For notice purposes
           Last 4 digits of account number                      Is the claim subject to offset?
           Specify Code subsection of PRIORITY                     No
           unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                   Yes


 2.2       Priority creditor's name and mailing address         As of the petition filing date, the claim is:                                    $0.00      $0.00
           Internal Revenue Service                             Check all that apply.
           Centralized Insolvency Operations                       Contingent
           PO Box 7346                                             Unliquidated
           Philadelphia, PA 19101-7346                             Disputed

           Date or dates debt was incurred                      Basis for the claim:
                                                                For notice purposes
           Last 4 digits of account number                      Is the claim subject to offset?
           Specify Code subsection of PRIORITY                     No
           unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                   Yes




Official Form 206E/F                                        Schedule E/F: Creditors Who Have Unsecured Claims                                                     page 1 of 5
Software Copyright (c) 2020 CINGroup - www.cincompass.com                                                       G28617
            20-23038             Doc 1          Filed 09/11/20               Entered 09/11/20 17:25:24                             Main Document                 Pg
                                                                               15 of 21
 Debtor       WP Realty Acquisition III, LLC                                                              Case number (if known)
              Name

 2.3       Priority creditor's name and mailing address          As of the petition filing date, the claim is:                                       $0.00     $0.00
           NYS Dep't of Taxation                                 Check all that apply.
           Bankruptcy/Special Procedure                             Contingent
           PO Box 5300                                              Unliquidated
           Albany, NY 12205-0300                                    Disputed

           Date or dates debt was incurred                       Basis for the claim:
                                                                 For notice purposes
           Last 4 digits of account number                       Is the claim subject to offset?
           Specify Code subsection of PRIORITY                      No
           unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                    Yes



 Part 2:      List All Creditors with NONPRIORITY Unsecured Claims
       3. List in alphabetical order all of the creditors with nonpriority unsecured claims . If the debtor has more than 6 creditors with nonpriority unsecured claims, fill
          out and attach the Additional Page of Part 2.
                                                                                                                                                        Amount of claim

 3.1       Nonpriority creditor's name and mailing address                     As of the petition filing date, the claim is: Check all that apply.             $610,713.25
           188th St Development LLC                                                Contingent
                                                                                   Unliquidated
           27 Marbourne Dr                                                         Disputed
           Mamaroneck, NY 10543-1044
                                                                               Basis for the claim:     Loans
           Date(s) debt was incurred 08/17/20
           Last 4 digits of account number                                     Is the claim subject to offset?     No       Yes


 3.2       Nonpriority creditor's name and mailing address                     As of the petition filing date, the claim is: Check all that apply.              $25,412.50
           Akerman LLP                                                             Contingent
                                                                                   Unliquidated
           PO Box 4906                                                             Disputed
           Orlando, FL 32802-4906
                                                                               Basis for the claim:
           Date(s) debt was incurred
           Last 4 digits of account number                                     Is the claim subject to offset?     No       Yes


 3.3       Nonpriority creditor's name and mailing address                     As of the petition filing date, the claim is: Check all that apply.              $12,091.78
           AKRF                                                                    Contingent
                                                                                   Unliquidated
           440 Park Ave S                                                          Disputed
           New York, NY 10016-8012
                                                                               Basis for the claim:
           Date(s) debt was incurred
           Last 4 digits of account number                                     Is the claim subject to offset?     No       Yes


 3.4       Nonpriority creditor's name and mailing address                     As of the petition filing date, the claim is: Check all that apply.                      $0.00
           Bradley Gold                                                            Contingent
           c/o BGFI Manager LLC                                                    Unliquidated
           135 W 3rd St Apt 7
                                                                                   Disputed
           New York, NY 10012-1250
           Date(s) debt was incurred                                           Basis for the claim:

           Last 4 digits of account number                                     Is the claim subject to offset?     No       Yes

 3.5       Nonpriority creditor's name and mailing address                     As of the petition filing date, the claim is: Check all that apply.              $13,505.00
           Carlin Simpson & Associates                                             Contingent
                                                                                   Unliquidated
           61 Main St                                                              Disputed
           Sayreville, NJ 08872-1500
                                                                               Basis for the claim:
           Date(s) debt was incurred 05/12/20
           Last 4 digits of account number                                     Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                       Schedule E/F: Creditors Who Have Unsecured Claims                                                       Page 2 of 5
Software Copyright (c) 2020 CINGroup - www.cincompass.com
           20-23038              Doc 1          Filed 09/11/20            Entered 09/11/20 17:25:24                            Main Document      Pg
                                                                            16 of 21
 Debtor      WP Realty Acquisition III, LLC                                                          Case number (if known)
             Name

 3.6      Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.     $1,900.00
          CBRE, Inc.                                                          Contingent
                                                                              Unliquidated
          PO Box 281620                                                       Disputed
          Atlanta, GA 30384-1620
                                                                           Basis for the claim:
          Date(s) debt was incurred 02/12/20
          Last 4 digits of account number                                  Is the claim subject to offset?     No       Yes


 3.7      Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.     $7,500.00
          Cleary Consulting                                                   Contingent
                                                                              Unliquidated
          529 Asharoken Ave                                                   Disputed
          Northport, NY 11768-1121
                                                                           Basis for the claim:
          Date(s) debt was incurred 09/01/18
          Last 4 digits of account number                                  Is the claim subject to offset?     No       Yes


 3.8      Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.   $184,289.24
          Cuddy & Feder LLP                                                   Contingent
                                                                              Unliquidated
          445 Hamilton Ave Fl 14                                              Disputed
          White Plains, NY 10601-1872
                                                                           Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                  Is the claim subject to offset?     No       Yes


 3.9      Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.         $0.00
          D'Wayne Prieto                                                      Contingent
          c/o Ward Capital Management LLC                                     Unliquidated
          81 Main St                                                          Disputed
          Dobbs Ferry, NY 10522-1673
                                                                           Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                  Is the claim subject to offset?     No       Yes

 3.10     Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.         $0.00
          Dept. of Environ Facilities-Westchester                             Contingent
                                                                              Unliquidated
          270 North Ave                                                       Disputed
          New Rochelle, NY 10801-5136
                                                                           Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                  Is the claim subject to offset?     No       Yes


 3.11     Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.   $715,000.00
          Gene Kaufman Architect PC                                           Contingent
                                                                              Unliquidated
          79 5th Ave Fl 18                                                    Disputed
          New York, NY 10003-3075
                                                                           Basis for the claim:   Fixed Fee
          Date(s) debt was incurred 03/23/20
          Last 4 digits of account number                                  Is the claim subject to offset?     No       Yes


 3.12     Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.   $132,000.00
          Gregory Sharp Architect PC                                          Contingent
                                                                              Unliquidated
          68 Colonial Ave                                                     Disputed
          Dobbs Ferry, NY 10522-2918
                                                                           Basis for the claim:
          Date(s) debt was incurred 02/28/20
          Last 4 digits of account number                                  Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                       Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 3 of 5
Software Copyright (c) 2020 CINGroup - www.cincompass.com
           20-23038              Doc 1          Filed 09/11/20            Entered 09/11/20 17:25:24                            Main Document     Pg
                                                                            17 of 21
 Debtor      WP Realty Acquisition III, LLC                                                          Case number (if known)
             Name

 3.13     Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.   $10,793.75
          Howard I. Shapiro & Associates                                      Contingent
                                                                              Unliquidated
          266 Merrick Rd Ste 300                                              Disputed
          Lynbrook, NY 11563-2640
                                                                           Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                  Is the claim subject to offset?     No       Yes


 3.14     Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.   $19,271.26
          Hudson Engineering & Consulting, P.C.                               Contingent
                                                                              Unliquidated
          45 Knollwood Rd Ste 201                                             Disputed
          Elmsford, NY 10523-2829
                                                                           Basis for the claim:
          Date(s) debt was incurred 06/11/20
          Last 4 digits of account number                                  Is the claim subject to offset?     No       Yes


 3.15     Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.   $86,465.64
          Morrison & Cohen LLP                                                Contingent
                                                                              Unliquidated
          990 3rd Ave                                                         Disputed
          New York, NY 10022-4276
                                                                           Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                  Is the claim subject to offset?     No       Yes


 3.16     Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.    $1,845.00
          National Arbitration and Mediation                                  Contingent
                                                                              Unliquidated
          PO Box 3604                                                         Disputed
          New York, NY 10008-3604
                                                                           Basis for the claim:   Weg & Myers Mediation Services
          Date(s) debt was incurred 01/16/20
          Last 4 digits of account number                                  Is the claim subject to offset?     No       Yes


 3.17     Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.        $0.00
          New Rochelle IDA                                                    Contingent
          City Hall - Dept of Development                                     Unliquidated
          515 North Ave                                                       Disputed
          New Rochelle, NY 10801
                                                                           Basis for the claim:   For notice purposes
          Date(s) debt was incurred
          Last 4 digits of account number                                  Is the claim subject to offset?     No       Yes


 3.18     Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.        $0.00
          New York State Attorney General                                     Contingent
                                                                              Unliquidated
          120 Broadway                                                        Disputed
          New York, NY 10271-0002
                                                                           Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                  Is the claim subject to offset?     No       Yes


 3.19     Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.   $17,750.00
          Romer Debbas LLP                                                    Contingent
                                                                              Unliquidated
          275 Madison Ave Ste 801                                             Disputed
          New York, NY 10016-1153
                                                                           Basis for the claim:
          Date(s) debt was incurred 05/28/20
          Last 4 digits of account number                                  Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                       Schedule E/F: Creditors Who Have Unsecured Claims                                      Page 4 of 5
Software Copyright (c) 2020 CINGroup - www.cincompass.com
            20-23038             Doc 1          Filed 09/11/20            Entered 09/11/20 17:25:24                                Main Document            Pg
                                                                            18 of 21
 Debtor       WP Realty Acquisition III, LLC                                                         Case number (if known)
              Name

 3.20      Nonpriority creditor's name and mailing address                 As of the petition filing date, the claim is: Check all that apply.              $30,000.00
           Salzano, Jackson & Lampert, LLP                                     Contingent
                                                                               Unliquidated
           275 Madison Ave Fl 55                                               Disputed
           New York, NY 10016-1101
                                                                           Basis for the claim:
           Date(s) debt was incurred
           Last 4 digits of account number                                 Is the claim subject to offset?          No     Yes


 3.21      Nonpriority creditor's name and mailing address                 As of the petition filing date, the claim is: Check all that apply.              $28,394.25
           Sam Tell Companies                                                  Contingent
                                                                               Unliquidated
           PO Box 1180                                                         Disputed
           Farmingdale, NY 11735-0854
                                                                           Basis for the claim:
           Date(s) debt was incurred 02/05/20
           Last 4 digits of account number                                 Is the claim subject to offset?          No     Yes


 3.22      Nonpriority creditor's name and mailing address                 As of the petition filing date, the claim is: Check all that apply.              $26,887.86
           Weg & Myers, P.C.                                                   Contingent
           Federal Plaza                                                       Unliquidated
           52 Duane St                                                         Disputed
           New York, NY 10007-1207
                                                                           Basis for the claim:
           Date(s) debt was incurred
           Last 4 digits of account number                                 Is the claim subject to offset?          No     Yes



 Part 3:      List Others to Be Notified About Unsecured Claims

4. List in alphabetical order any others who must be notified for claims listed in Parts 1 and 2. Examples of entities that may be listed are collection agencies, assignees
   of claims listed above, and attorneys for unsecured creditors.

   If no others need to be notified for the debts listed in Parts 1 and 2, do not fill out or submit this page. If additional pages are needed, copy the next page.

           Name and mailing address                                                                 On which line in Part1 or Part 2 is the        Last 4 digits of
                                                                                                    related creditor (if any) listed?              account number, if
                                                                                                                                                   any
 4.1       Salzano, Jackson & Lampert, LLP
           275 Madison Ave Fl 55                                                                    Line     3.9
           New York, NY 10016-1101
                                                                                                             Not listed. Explain


 Part 4:      Total Amounts of the Priority and Nonpriority Unsecured Claims

5. Add the amounts of priority and nonpriority unsecured claims.
                                                                                                                         Total of claim amounts
 5a. Total claims from Part 1                                                                          5a.           $                         0.00
 5b. Total claims from Part 2                                                                          5b.      +    $                 1,923,819.53
 5c. Total of Parts 1 and 2
     Lines 5a + 5b = 5c.                                                                               5c.           $                    1,923,819.53




Official Form 206 E/F                                       Schedule E/F: Creditors Who Have Unsecured Claims                                                   Page 5 of 5
Software Copyright (c) 2020 CINGroup - www.cincompass.com
           20-23038              Doc 1          Filed 09/11/20       Entered 09/11/20 17:25:24                    Main Document                  Pg
                                                                       19 of 21
          Fill in this information to identify the case:

 Debtor name        WP Realty Acquisition III, LLC

                                                   SOUTHERN DISTRICT OF NEW YORK, WHITE PLAINS
 United States Bankruptcy Court for the:           DIVISION

 Case number (if known)
                                                                                                                                    Check if this is an
                                                                                                                                    amended filing


Official Form 206G
Schedule G: Executory Contracts and Unexpired Leases                                                                                                12/15
Be as complete and accurate as possible. If more space is needed, copy and attach the additional page, number the entries consecutively.

1.     Does the debtor have any executory contracts or unexpired leases?
       No. Check this box and file this form with the debtor's other schedules. There is nothing else to report on this form.
       Yes. Fill in all of the information below even if the contacts of leases are listed on Schedule A/B: Assets - Real and Personal   Property (Official
Form 206A/B).

 2. List all contracts and unexpired leases                                    State the name and mailing address for all other parties with
                                                                               whom the debtor has an executory contract or unexpired
                                                                               lease

 2.1       State what the contract or
           lease is for and the nature
           of the debtor's interest

             State the term remaining

            List the contract number of
             any government contract


 2.2       State what the contract or
           lease is for and the nature
           of the debtor's interest

             State the term remaining

            List the contract number of
             any government contract


 2.3       State what the contract or
           lease is for and the nature
           of the debtor's interest

             State the term remaining

            List the contract number of
             any government contract


 2.4       State what the contract or
           lease is for and the nature
           of the debtor's interest

             State the term remaining

            List the contract number of
             any government contract




Official Form 206G                              Schedule G: Executory Contracts and Unexpired Leases                                               Page 1 of 1
Software Copyright (c) 2020 CINGroup - www.cincompass.com
           20-23038              Doc 1          Filed 09/11/20     Entered 09/11/20 17:25:24                   Main Document                  Pg
                                                                     20 of 21
           Fill in this information to identify the case:

 Debtor name        WP Realty Acquisition III, LLC

                                                   SOUTHERN DISTRICT OF NEW YORK, WHITE PLAINS
 United States Bankruptcy Court for the:           DIVISION

 Case number (if known)
                                                                                                                                 Check if this is an
                                                                                                                                 amended filing


Official Form 206H
Schedule H: Your Codebtors                                                                                                                       12/15

Be as complete and accurate as possible. If more space is needed, copy the Additional Page, numbering the entries consecutively. Attach the
Additional Page to this page.

      1. Do you have any codebtors?

    No. Check this box and submit this form to the court with the debtor's other schedules. Nothing else needs to be reported on this form.
    Yes

   2. In Column 1, list as codebtors all of the people or entities who are also liable for any debts listed by the debtor in the schedules of creditors,
      Schedules D-G. Include all guarantors and co-obligors. In Column 2, identify the creditor to whom the debt is owed and each schedule on which the
      creditor is listed. If the codebtor is liable on a debt to more than one creditor, list each creditor separately in Column 2.
            Column 1: Codebtor                                                                          Column 2: Creditor


              Name                            Mailing Address                                     Name                            Check all schedules
                                                                                                                                  that apply:
     2.1     D'Wayne Prieto                   c/o Ward Capital Management LLC                     BGFI Manager LLC                   D   2.1
                                              81 Main St                                                                             E/F
                                              Dobbs Ferry, NY 10522-1673
                                                                                                                                     G



     2.2     D'Wayne Prieto                   c/o Ward Capital Management LLC                     Cederland L.L.C.                   D   2.2
                                              81 Main St                                                                             E/F
                                              Dobbs Ferry, NY 10522-1673
                                                                                                                                     G




Official Form 206H                                                      Schedule H: Your Codebtors                                            Page 1 of 1
Software Copyright (c) 2020 CINGroup - www.cincompass.com
            20-23038                    Doc 1              Filed 09/11/20                         Entered 09/11/20 17:25:24                                           Main Document                 Pg
                                                                                                    21 of 21
            Fill in this information to identify the case:

 Debtor name            WP Realty Acquisition III, LLC

                                                               SOUTHERN DISTRICT OF NEW YORK, WHITE PLAINS
 United States Bankruptcy Court for the:                       DIVISION

 Case number (if known)
                                                                                                                                                                                       Check if this is an
                                                                                                                                                                                       amended filing



Official Form 206Sum
Summary of Assets and Liabilities for Non-Individuals                                                                                                                                                  12/15

 Part 1:      Summary of Assets


 1.                                                                                     (Official Form 206A/B)

       1a. Real property:
           Copy line 88 fromSchedule A/B.............................................................................................................................                   $        4,100,000.00

       1b. Total personal property:
           Copy line 91A fromSchedule A/B.........................................................................................................................                      $            77,531.25

       1c. Total of all property:
           Copy line 92 fromSchedule A/B...........................................................................................................................                     $        4,177,531.25


 Part 2:      Summary of Liabilities


 2.                                                                        (Official Form 206D)
       Copy the total dollar amount listed in Column A,Amount of claim, from line 3 of Schedule D....................................                                                   $        2,750,770.00


 3.                                                                                           (Official Form 206E/F)

       3a. Total claim amounts of priority unsecured claims:
           Copy the total claims from Part 1 from line 5a ofSchedule E/F..........................................................................                                      $                    0.00

       3b. Total amount of claims of nonpriority amount of unsecured claims:
                                                                           Schedule E/F................................................
           Copy the total of the amount of claims from Part 2 from line 5b of                                                                                                          +$        1,923,819.53


 4.    Total liabilities .......................................................................................................................................................
       Lines 2 + 3a + 3b                                                                                                                                                           $          4,674,589.53




 Official Form 206Sum                                               Summary of Assets and Liabilities for Non-Individuals                                                                                page 1
Software Copyright (c) 2020 CINGroup - www.cincompass.com
